Title: To George Washington from Colonel Samuel Blachley Webb, 14 July 1777
From: Webb, Samuel Blachley
To: Washington, George



Camp at Peeks Kill [N.Y.] 14th July 1777

Two days since I Received from Jerre: Wadsworth Esqr. Four Quarter Cask of Cane Spirits, One Qr Cask of Madeira Wine and One large Cheese for your Excellency and shall be much to know what to do with them, they are at present in Store at this place—inclosed is a new Map which I lately purchased, supposing it might be of use, in case the seat of War should continue in this part of the Continent.
I arrived at this place the 9th Inst. haveing March’d 254 Men includeing Noncommissioned Officers, and have left proper Officers in the Country to forward on the remainder. I am with Esteem yr Excellency’s Most Obedt & Very Humbl. Servt

Saml B. Webb

